Citation Nr: 1220827	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to May 1958 and from March 1959 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in St. Petersburg, Florida, which reopened but denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss.  The case comes to the Board from the RO in Winston-Salem, North Carolina. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a bilateral hearing loss was previously denied in a rating decision that was dated in April 2001.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the April 2001 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a bilateral hearing loss.

3.  The probative evidence preponderates against finding that the Veteran has a bilateral hearing loss that began during service or which was made worse by his service.


CONCLUSIONS OF LAW

1. The April 2001 rating decision in denying entitlement to service connection for a bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A bilateral hearing loss was not incurred in, or aggravated by service nor may a sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The October 2007 letter also explained that the Veteran's claim for service connection for a bilateral hearing loss was previously denied, the reason for the denial, and informed him that he needed to submit new and material evidence in order to reopen his claim.  This case was most recently readjudicated in January 2010.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

In an April 2001 rating decision, VA denied entitlement to service connection for the Veteran's bilateral hearing loss because the evidence of record did not show that he had a hearing loss while in the military or that a sensorineural hearing loss developed to a compensable degree within one year of discharge from active duty.  The evidence considered at that time included service treatment records and an August 2000 private audiogram that showed that the Veteran had a bilateral hearing loss.  The Veteran did not timely file a notice of disagreement with this decision.  Hence, the April 2001 decision is final.  38 U.S.C.A. § 7105.  Thus, the Board must first ascertain whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

In this case, evidence received since the April 2001 rating decision includes a June 2008 opinion from a "hearing instrument specialist" to the effect that the Veteran's hearing loss was caused by his military service including service in Vietnam, and by exposure to jet engine noise while working as an aircraft mechanic in service.  This evidence is new, since it was not of record at the time of the prior denial of the Veteran's claim.  It is also material because it suggests the possibility of a nexus between the Veteran's hearing loss and his service.  The claim for service connection for bilateral hearing loss is considered reopened.  Id.

Service connection

The Veteran contends that exposure to noise in service caused his current bilateral hearing loss.  His DD Forms 214 indicate that the Veteran's military occupational specialty was aircraft mechanic.  Therefore, exposure to military noise is conceded.  However, this fact alone is not a sufficient basis upon which to premise a grant of service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purpose of applying the laws administered by the VA, a hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

Review of the Veteran's service treatment records reveals that he had numerous audiograms in service.  While the Veteran was diagnosed with a minimal bilateral high frequency hearing loss consistent with acoustic trauma at the time of his February 1974 separation examination, all of the audiograms that the Veteran took in service, including the separation audiogram documented normal hearing for VA purposes.

The Veteran submitted a June 2008 opinion from a "hearing aid specialist" who noted that a private audiogram showed a mild to moderate sensorineural hearing loss.  He opined that the Veteran's hearing loss was caused by his service in Vietnam and his exposure to jet engine noise as an aircraft mechanic in service.

The Veteran was afforded a VA hearing examination in November 2007 by a doctoral level audiologist.  The examiner noted that the Veteran worked in service as an air crewman and airplane mechanic and had exposure to noise from patrol bombers and fighter bombers.  There was no history of occupational or recreational noise exposure.  After audiological testing, the examiner diagnosed a mild bilateral sensorineural hearing loss.  The examiner opined, however, that it was less likely than not that the Veteran's hearing loss was related to service because his audiogram at separation showed normal hearing at 500-6000 Hertz.

The Veteran was afforded a second VA hearing examination in February 2009 by a certified audiologist.  The audiologist noted the Veteran's service as an aircraft mechanic and aircrew member and being exposed to related noise.  He also noted that the Veteran stated that he was retired and he denied any sort of occupational or recreational noise exposure.  The examiner, however, noted that the evidence showed that normal hearing levels were present from the time of enlistment to the time of the appellant's February 1974 separation.  Audiological testing showed normal to moderate sensorineural hearing loss on the right and normal to severe sensorineural hearing loss on the left.  The examiner acknowledged that the Veteran presented a history of noise exposure and seemed sincere in his belief that his hearing loss was related to military service.  The examiner again, however, noted that normal hearing levels were well documented throughout his military service career through the point of military separation.  There was no documentation of any in-service complaints of hearing loss or tinnitus.  There was no history of chronicity or a continuity of care for the two and a half decades following military service.  Given the foregoing, the examiner opined that it was less likely than not that the Veteran's hearing loss was caused by his exposure to noise in service.  

The evidence preponderates against finding that the Veteran's hearing loss was caused by his military service, and there is no evidence that a sensorineural hearing loss was present to a compensable degree within one year of separation from active duty.  The Veteran's hearing was normal for VA purposes throughout his military career.  While that is not an absolute bar to being granted service connection for hearing loss, see Hensley v. Brown, 5 Vet. App. 155, 159 (1993), a Veteran still must show a nexus between a disease or injury in service and subsequent hearing loss.  In this case, two VA audiologists reviewed all of the evidence, including the Veteran's service treatment records which contained numerous audiograms throughout his period of service, and concluded that it was less likely than not that the appellant's hearing loss was caused by his exposure to noise in service given normal hearing for VA purposes throughout service to separation.  While the Veteran submitted a positive opinion from a private source, this opinion was not authored by an audiologist and it did not indicate that the Veteran's service treatment records were reviewed or considered in connection with the opinion.  Therefore, the opinions by the VA audiologists are more probative than that of the private "hearing instrument specialist" who provided the June 2008 opinion.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is, however, inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


